Per Curiam.

The plaintiff recovered a judgment in its action in fraud and deceit. We do not reach the question whether a body execution will issue thereupon. Only upon an appropriate application under section 764 of the Civil Practice Act could that question be answered. (Arnold v. National Plastikwear Fashion, 6 A D 2d 411.)
The judgment in plaintiff’s favor appealed from by plaintiff should be affirmed, without costs.
So far as the plaintiff purports to appeal from the decision, the appeal is dismissed, without costs. No appeal will lie from the decision of a court (Tisdale v. Moore, 146 App. Div. 561; Sproul-Bolton v. Cleland, 54 N. Y. S. 2d 11; Starr v. Silverman, 25 Misc. 784).
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Judgment affirmed, etc.